


Exhibit 10.195


LICENSE AGREEMENT

This License Agreement is entered into and effective as of February 28, 2003, by
and between Versa Technologies, Inc., VT Holdings II, Inc. and Engineered
Solutions LP and their respective parent, subsidiary and affiliated entities,
(hereinafter “LICENSORS”), and Lippert Components, Inc., (hereinafter
“LICENSEE”).

              WHEREAS the parties have entered into a settlement agreement
concurrently herewith (“the Settlement Agreement”) to settle certain litigation
specified in the Settlement Agreement between LICENSORS and LICENSEE; and

              WHEREAS, the Settlement Agreement provides that LICENSORS will
license LICENSEE with certain patent rights.

              NOW, THEREFORE, PURSUANT AND SUBJECT TO THE TERMS OF THE
SETTLEMENT AGREEMENT, IT IS AGREED AS FOLLOWS:

              1. Definitions

                           1.1 “Licensed Rights” shall mean U.S. Patent Nos.
5,758,918; 6,176,045; and 6,182,401 (“the Patents”) any continuations,
divisions, continuations-in-part, reissues, reexaminations or extensions
thereof, any patent whether or not now pending or issued, which claims or could
claim a valid right of priority to any of the foregoing, any patent to which any
Patent claims or could claim a valid right of priority, and any other patent
issued now or to be issued in the future and owned or licensed by LICENSORS
concerning the subject matter of Slide-Out Systems defined below.

                           1.2 “Licensed Products” shall mean the products
manufactured by Licensee which, in the course of their manufacture, use, offer
for sale or sale, would, in the absence of this license, infringe one or more
claims of the Licensed Rights, including but not limited to the current Lippert
Slide-Out Systems commercially designated as the “Lippert Electric Slideout
System” and the “HydraGear,” as illustrated and described in the product
instruction manuals annexed as Attachment E and Attachment F, respectively, and
including minor modifications such as changes in materials and dimensions, which
HydraGear system employs a telescoping cross shaft as depicted in the Lippert
Electric System instruction manual (the “Slide-Out System”).

              2. License Grant.

                           Subject to the terms hereof, LICENSORS hereby grant
to Licensee a non-exclusive, license to make, use, sell and offer for sale the
Licensed Products under the Licensed Rights, without right to sublicense, and
non-transferable except as provided below, subject to payment of the royalties
set forth in Paragraph 2(b) through (f) of the Settlement Agreement.



--------------------------------------------------------------------------------





              3. Term and Termination.

                           The term of this License Agreement shall extend from
the effective date hereof until expiration of the last to expire of the Patents,
except as otherwise provided in Paragraph 3(e) of the Settlement Agreement.

              4. General.

                           4.1 This License Agreement shall not be transferred
or assigned by the Licensee without the written consent of LICENSORS, which
consent shall not be unreasonably withheld, except that no consent shall be
required if the transfer or assignment (1) is to a subsidiary, parent or
affiliate of LICENSEE; (2) is part of a transfer of all or substantially all of
the assets of the LICENSEE, to a subsidiary, parent or affiliate of LICENSEE; or
(3) constitutes a grant of a security interest in connection with financing in
which the lender is granted a general security interest in LICENSEE’s assets,
provided that no such grant of security interest, and no lien rising thereunder,
shall permit the sale of any rights under this License Agreement to any person
or entity other than a subsidiary, parent or affiliate of LICENSEE. LICENSOR’s
rights, title and interest in this License Agreement may be assigned in the sole
discretion of LICENSOR, provided that such assignment does not result in any
impediment to the rights of LICENSEE hereunder.

                           4.2 Licensee shall assume all liability, including
without limitation product liability, arising from its manufacture, use, offer
or sale of the Licensed Products pursuant to this License Agreement and/or the
Settlement Agreement, and agrees to indemnify and hold LICENSORS harmless for
any liability to any persons not a party to this Agreement in connection with
its manufacture, use, offer or sale of the Licensed Products, except to the
extent that LICENSORS provide any component of any Licensed Product.

                           4.3 LICENSORS undertake no obligation to provide
technical advice or assistance with respect to the manufacture, use, offer or
sale of the Licensed Products under this Agreement.

                           4.4 Except for the Settlement Agreement, which shall
take precedence over this License Agreement in case of any conflicting terms,
this License Agreement constitutes the entire agreement by, between and among
the parties and the terms hereof cannot be modified or changed, except in
writing signed by the parties hereto.

                           4.5 Neither party may waive or release any of its
rights or interest in this Agreement except in writing. No waiver by either
party of any default by the other shall constitute a waiver of a like, similar
or other default thereafter.

                           4.6 LICENSEE shall apply a statutory patent marking
notice in compliance with 35 U.S.C. ss.287 on all Licensed Products. Licensee
agrees that it will not use LICENSORS’ name without the express written
permission of LICENSORS.

                           4.7 LICENSORS, on the one hand, and LICENSEE on the
other hand, shall each be responsible for any taxes or import duties, however
designated, that may be assessed against either of them as, respectively,
LICENSORS and LICENSEE. LICENSORS represent and warrant that they have the
power, right and authority to grant the license granted herein and to execute
this License Agreement.



--------------------------------------------------------------------------------





                           4.8 This Agreement shall be governed by and
interpreted in accordance with the laws of the State of Wisconsin.

                           4.9 Any notices required or permitted to be given
under the terms of this License Agreement shall be given as specified in
Paragraph 15 of the Settlement Agreement.

(Signature Page Follows)



--------------------------------------------------------------------------------
